.   ’




        OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                AUSTIN
          his alaira in tha amount of $lOz24 rith
          Iw~peot    to taxom fbr the year lo3t3 ana
          January t-u@       Aue;ust X837 was denied
          for    tho mason that such claim raw not
          prasentod rithin 01~3 year after the date
          upon rhieh they beamne due, am provided
          In t3eotlon14(d) of tbe Texas Un6xplo7-
          xlent cwpewatl.on rot..


          Section 14(d) of the         ht      ia handed mBefnmio~,
armii8 the wontrolling8eatlon in thepraa43nt lamtonaa.
JImhero else la the Aat 1s wy               pwwldon       nude for   the
refurmiof wntributlonm mistakeal or otberwln paid
uauer the tenrloEad plvrislons of the mtatuta. seotion
14(d) redls M r0n08~1
               *If       wt later    tham 0114 (1) 7ear &tat
          the date       on rhiah   say wntribatlone   or
          latawst        uloraa beowe   dog   aa sapro7a
          rho       haa paid awh wntrlbutl0as    or inter-
          est   thereon &all man appll8ntlon for 8a
          alquatmrlt thereof In otmaeotioawltb
          wbaeqtent     wntributUn paymeaN        or Mr
          a Iwfwd therOOf beoauee neh acljumtawt
          oannatbe~            andtheCoamaIms%unmball
          cletmdae that     wah wntributlons or in-
          terest    or am7 portion  thergf~1~~a6-
          17 wlleotea, the a
          atWhen@o7er temuEeand*mtaenttalere-
          OS, wit&out interIl*t'ln ooweetlon        with
          wbntpent         oonUb88tlon        pa7autnt8    Ii7 h4
          or if swh aUJwhwnt     can wt  be maslat the
          Wa1Ism%enmhal1refundoaidolouat,rith-
          ant iaterea,  from thefuafb torlike
          oause anu witlhirr am ma   periou' aujtut-
          nntorrehtrrd8aybewudeoat&eCmn-
          nfuloa*m   0m lnltlatira,


           ml0 8boTO seou.on        chu=l7,       exp1icftl7 atuttm-
ambiguousl7              a ahhant
              prorideo that          for ratmrd mast
fllehlm sppll~~&Ion with t&~UaslnploymentCoq-tion
-alon      notlater thanone (1)788raftor                        thedab
on 8Woh any wnU~tionmorio~~tthoMonb~0
dua=,inurdertoobtdnirmalttaaoafromUmCmsnimm-
l.on,i.fitiseerosrtaintb8thol8antitledtaara!WnL
         ~&tl~spror~aperiodofliraltrtion
on tbo rem     g of wntrlbutioam ermnwady                       wlleoted
uudar the Act. The alalxnnnt is bmrroclif ho does not'flle
rithln the promcribed tiruolimit.

           It is mgroed ttmt the contribution. amde b7 Y. T.
Conle7 -were orroncoumly collected*, for the skopla rcaftcn
that he un8 wt tho 5ployer of the parties upon rho80
wagcts the taxes rerm paid.   Still. iu wf’a r lm the rehmd
is concorned. Yr.   Conle7 is in the shoom of mn arrployer
rho hoe ormnecuml7 paid ccnttibutlon. tc the &nmni..lon -
bec.nbepl.oedinnobett.rpo.ition.             To be efieatiro,
hl.8 ranedy of ref'uad must bm exsrolmed wlthia one (1)
yemrafter    the ocatribution erroneouml7paidbecaae     due.

            this     rmxwtdone           in respmmtto         tmxem   in the
nmount of $16%24            for tho 7emr X036, mad the mmnthm of
Jun. -ui#hgm.t                IB837, Connquwtly,   him cIalm 1s


            The opermtlmn oi Utela                  in this 8ltuatlon~lght
beharsh    In its elimmtupon              tbemquitfe8ofcl8fmmnt,       but
tho Legislature   hns dwlaral              the rule, ma&     in our opin-
ion, it i. muhjeot to no other oonmtruotlon tbmn that
which IO hnre placed upon it.

         Rerwrlug to gca%ral rule. aud re#gIl.tioa.of the
Texmm un*ogment     casapam8tioa  cee4e.imsdonrexating to the
Un5ployswat   Coapaoution&Lot, zmmal7, Bnlletlne, Regulm-
t&on 38, refkwlthmt     thb Texnm UnosploymentChapensatlcm
Camnl.mmlon hmm plaoed the ame mnmtruotlon upon SectIon
14(d) of b-tile 5s!zxb The regulmtlon   is in award wftb
th0 0be.0~ m-g      or tbt3Shelton ti 8hiob it ra+er8 sbd
am l.uaicatlTeof the m.aaer in 8hial the ~mionb.8
been mnforoingthemeotlonofthe                       m.otrelafinC; tc refunds

            Uo qpotmrmggzlatti    m                ritb    mpeolml m@~amlmon
portl.oa.   (wdermwriag    Our.)#

                     Vat     later     thma on0     jenr    mfter  the
            data     on which        may montrlbutionm        or inter-
            est thereon beam0  due, or papent.    mre
            mrraneouml7 mmderbmnnm contribatlmnm
            are pm7able. an smplo7er ebo ha. paid
            much contrlbntl0nm or lnturest tlmmoa
            nmy mmke mppliomtion under oeth to tbe
            Cbatnimn   mr ma mdjnmtsentthoremf,     or
            iorar&undthereof(onblrnh                          fo be   fur-
            almbed     by     the    Commls8imn)      in   any mnse
            rhcre pagrments or orerpa7ment.                  of contrl-
            buttin. to the COIIELI~S~O~ wore                 erraneoum-
            ly nmd..
Uon. 1~~ill0 S. Carpentcq      Ymrch 16, IDSI     I'nRO 4




              wSuoh application mhmll etato tbe Gaote
         upon rhlob he Olmic~m ma adjumtmcnt or rc-
         fund' and if .n .dJu.tm0at thawof amn-
         not be o4mrenioMl7 malt in connection
         rltb mubmmquontmontrlbutbn pmymeatm,
         the renmoam oust be stated mby mn md-
         ju.taent @tlnuOtba.omaae.
             (2) If the CoPllimmion determine.
        that much paywntm or ary portion there-
        orwm.errcnemuml7lMd~    it mhmll..
         find mndpennitan       mdjumtmwnt thereof SO
         follor.:
                 (A) It the overpaymat is in aa
         mmouut which oan be .dju.t.d in wnim.t-
         ionrith    thefirmtmubmequsntcwattibu-
         tionpayumnt to bOllude b7 the q@immnt,
         it mhmll be mm mdjumtmd, rlthout intomet.
                    (9) If the paytuentor owrpmymmnt
         is la ma amtuIt that oalmot       b. .dju.ted      in
         oonnemtionrlth the firmt mubmequantmmn-
         Ubution payment to bm mode by the mppli-
         mmat, the Cmrnnlmmlon mhall mllor a refund,
         without intemmt.
                (c) If the pmyawt wm8 erroneoam-
        17 oade Ron m oontxibutionmmere pa7ablm,
        muutm7nentmh.11bm    rehmdea, withoutin-
              .
              mg)Mfith~        one 7ear mfttw the dmtm
                             tr1bution rBFintatwrt




        n0 mdjumtdaont
                     or      fund hmllb    d
         Ul   rffidmvit Se &ecl rfth tbeeC&~m~n
        ltinting thmt the mmumtoi   maid mdjumbcort
        or mf'uad Is jumt,.duo and unpaid.
                   (4)   It p~lpente mm     mdo  tc the Cam-
        m1sm1011 by LUI ipdiriduml,       corporation, or
Bone Wvllle       S. Carpenter,Maroh 16, mfgn,,Papg b




            other logml     eutlty,   maad claim for mn mdfust- '
            meat or refund 18 thereafter flied by the
            lcgml repremmM.mtlre of muab lndlvlduml,
            corporation,or other lo@    entity, oertl-
            ried oopia~~of the appointmentor m~ah lo@
            rmprmmentmtire must be mnnmxed Co the alah
            to mhor the muthorit7 artho exmoutmr, md-
            dnimtrmtor,  mmrdimq   trustee, re4meirmror
            otherridudarybjwhtnm    the mlaimimrlled~


            Ona   0r   the most migniammnt    prorlmimnm   or   fiemtion
14(d) is the phrmme *the dmtm on rhimb may mmntributionm
or Interest Umrwnbeomme    &kc%* 'IheWn@     ato rather
thprrthedmte0rpa~~leatim mmntwll       . Bo~attmrrhsn
thsmmnPibmtimnm mrepaid, theone(19      yuupmriodor
limitation mgdnmtW         beglnm tm opuata   ia fawr of
t&e ltmte *after the dmtm on rhimh may mantrlbutiow  or
interest t.huaon beomne dua*
         Ve bold thmt t&e Uneqloyment Compmmation  Cow
nimmion mmanotlegall~, under t& Texam Unqlmmnt
campea.ationAat mlrmd taxe. pa    by ur* conley with
mmpeott-o  theywr   loa6, sub themnthm  orJmnnuy
through bagnmt 1997, in the 8m or @4aw.